 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Truck Drivers, Warehousemen & HelpersUnion, Local 980, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America (Neilson Freight Lines,Inc., et al.) and Alfred A. Andrade. Case 20-CB-4799April 25, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn September 24, 1979, Administrative LawJudge Jerrold H. Shapiro issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief,and Respondent filed cross-exceptions and a sup-porting brief. The General Counsel filed an an-swering brief to Respondent's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawI The Administrative Law Judge found that Respondent's reasons forFinding employee Andrade were without substance, and that Secretary-Treasurer Campbell, who initiated the disciplinary action, was motivatedby his personal animosity toward Andrade. The Administrative LawJudge concluded, however, that the fine did not violate Sec. 8(bXIXA)of the Act because the evidence failed to establish that Campbell's ani-mosity was based, in whole or in part, upon a belief that Andrade intend-ed to oppose Campbell's reelection. The General Counsel excepts, con-lealding that the Administrative Law Judge erred in requiring a showingthat Andrade's intra-union activity in opposition to Campbell's adminis-trative included an intention to declare his candidacy for Campbell'soffice. The General Counsel argues that Andrade engaged in protectedactivity when he publicly criticized Campbell's management of theUnion, and that Campbell's hostility resulted from Andrade's protectedconduct. Respondent, on the other hand, excepts to the AdministrativeLaw Judge's failure to find that one of the reasons for Andrade's fine washis improper solicitation of work. Although we agree with the GeneralCounsel's contention that a union member has a protected right to criti-cize a union official's administration, we also find merit in Respondent'scontention that the charges against Andrade included improper solicita-tion of work. Andrade's citation charged him with "ignoring the hiringhall procedures of the Local Freight Agreement." and the solicitationissue was discussed at Andrade's hearing before Respondent's executiveboard. We disagree with the Administrative Law Judge's observation:hat Campbell teatified that solicitation was not one of the reasons whichprompted the citation For the record is clear that Campbell's statementthat "solicitation had nothing to do with it, [tlhat was another matter"was made in context of a discussion concerning his reasons for suspectingthat Andrade worked without proper clearance, an additional charge sep-arate and distinct from the solicitation allegation. Moreover, the evidenceshows that Andrade did in fact apply to Neilson Freight Lines for localfreight work, and that Campbell was aware of Andrade's applicationwhen he filed the citation. We find, therefore, that solicitation of workwas one of the bases for Andrade's fine, and that this charge was notgroundless. Furthermore, the evidence does not establish that Andradewas fined for his criticism of Campbell's administration. In light of theabove findings, we deem it unnecessary to rely on Shattuck Denn MiningCorporation (Iron King Branch) v. N.L.R.B., 362 F.2d 466 (9th Cir. 1966),249 NLRB No. 6Judge and to adopt his recommended Order, asmodified herein.We disagree with the Administrative LawJudge's conclusion that Respondent violated Sec-tion 8(b)(1)(A) of the Act by notifying Andradethat his fine was payable before any further mem-bership dues would be accpeted. We find Interna-tional Union of Elevator Constructors Local UnionNo. 8, AFL-CIO (San Francisco Elevator Co.),2onwhich the Administrative Law Judge relied, to bedistinguishable in view of the fact that Andradewas not working for an employer which was partyto a collective-bargaining agreement containing aunion-security clause.3Furthermore, Respondent'sLocal Freight Agreement contains an exclusivehiring hall procedure which requires Respondentto refer registrants without regard to union mem-bership, and the evidence does not show that Re-spondent violated this requirement or threatened todo so. We are therefore unable to find, in the ab-sence of a union-security clause, that Respondent'snotice threatened to interfere with Andrade's em-ployment. We shall modify the recommendedOrder accordingly.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,General Truck Drivers, Warehousemen & HelpersUnion, Local 980, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, Petaluma and Santa Rosa, California,its officers, agents, and representatives, shall takethe action set forth in the said recommendedOrder, as so modified:1. Delete paragraph l(b) and reletter the follow-ing paragraph accordingly.2. Substitute the attached notice for that of theAdministrative Law Judge.or the Administrative Law Judge's finding that the fine was motivated byCampbell's personal animosity toward Andrade.2 243 NLRB No, 10 (1979).3 Member Truesdale agrees with his colleagues that, in the circum-stances here, Respondent did not violate the Act by informing Andrade itwould not accept further membership dues from him until he paid hisfine. However, Member Truesdale's agreement on this point does not in-dicate that he subscribes to his colleagues' suggestion that the touchstonefor finding a violation in such cases is whether or not the relevant collec-tive-bargaining agreement contains a union-security clause. See, general-ly, Member Truesdale's dissent in the Order denying Respondent'smotion for reconsideration in San Francisco Elevator Co. (cited above),published at 248 NLRB No, 118 (1980). GENERAL TRUCK DRIVERS LOCAL 98047APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT attempt to cause NeilsonFreight Lines, Inc., to discriminate against anyemployee in violation of Section 8(a)(3) of theNational Labor Relations Act, as amended.WE WILL NOT in any like or related mannerrestrain or coerce employees or members inthe exercise of the rights guaranteed them inSection 7 of the Act.GENERAL TRUCK DRIVERS, WARE-HOUSEMEN & HELPERS UNION,LOCAL 980, INTERNATIONAL BROTH-ERHOOD OF TEAMSTERS, CHAUF-FEURS, WAREHOUSEMEN AND HELP-ERS OF AMERICADECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge: Thehearing in this case, held July 3, 1979,' is based upon anunfair labor practice charge filed February 5 by AlfredAndrade against General Truck Drivers, Warehousemen& Helpers Union, Local 980, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called Respondent, and upon a com-plaint issued March 30 by the General Counsel of theNational Labor Relations Board. The complaint, whichwas amended at the hearing, alleges that Respondent hasengaged in unfair labor practices within the meaning ofSection 8(b)(2) and (1)(A) of the National Labor Rela-tions Act, as amended, herein called the Act. Respondentfiled an answer which it amended at the hearing denyingthe commission of the alleged unfair labor practices. 2Upon the entire record,3from my observation of thedemeanor of the witnesses, and having considered thepost-hearing briefs filed by the Charging Party and theGeneral Counsel,4I make the following:All dates herein refer to 1979 unless stated otherwise.2 Respondent admits it is a labor organization within the meaning ofSec. 2(5) of the Act. Respondent also admits that the two employers in-volved in this case, Nielsen Freight Lines, Inc., and Market WholesaleGrocery Company, are employers engaged in commerce within themeaning of Sec. 2(6) and (7) of the Act and meet the National Labor Re-lations Board's applicable discretionary jurisdictional standard. Accord-ingly, I find it will effectuate the purposes of the Act to assert jurisdic-tion herein.I The parties' post-hearing stipulation, dated July 27. 1979. has beenreceived into evidence as Jt. Exh. I.4 I have not considered nor read Respondent's post-hearing brief be-cause it was not timely filed. Respondent was granted an extension oftime for filing its brief. Nonetheless, its brief was not filed until August15, 1979, 2 days after the due date, accompanied by an explanation thatthe brief was delayed "due to an unexpected emergency.' The GeneralCounsel and the Charging Party have requested that I strike Respond-ent's brief because it was not timely filed. Under the circumstances and inFINDINGS OF FACTI. THE QUESTIONS PRESENTED FOR DECISIONThe amended complaint alleges that Respondent vio-lated Section 8(b)(1)(A) of the Act by imposing a $250fine upon Alfred Andrade "because of Andrade's in-traunion sympathies and activities in opposition to the in-cumbent secretary-treasurer of Respondent, James Camp-bell," and by advising Andrade that Respondent wouldnot accept his membership dues until he paid this fine.The amended complaint also alleges that Respondentviolated Section 8(b)(2) and (I)(A) of the Act by causingNielsen Freight Lines and Market Wholesale Grocery torefuse to employ Andrade for reasons proscribed by theAct and by attempting to cause Nielsen Freight Lines toterminate Andrade's employment for reasons proscribedby the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Charging Party, Alfred Andrade, was employedby Respondent as an organizer and business agent fromJanuary 2, 1978, until October 13, 1978. During thisperiod he was a member of Respondent. Respondent'sprincipal official, Secretary-Treasurer James Campbell,hired Andrade and was his supervisor.In 1978, when Campbell took his vacation, he assignedadditional duties to Andrade, including the job of admin-istering the collective-bargaining agreements whichCampbell normally administered. In July 1978, uponCampbell's return from vacation, he criticized Andradefor filing certain contractual grievances on behalf of em-ployees represented by Respondent and for other collec-tive-bargaining decisions made in Campbell's absence.Thereafter, Andrade apparently publicly criticizedCampbell's management of Respondent. Campbell con-fronted Andrade about this. He asked whether Andradehad told people that Campbell's management of Re-spondent was "all screwed up" and that Campbell was"not getting the work out." Andrade acknowledged ex-pressing those sentiments and stated they were true.Campbell told Andrade that he did not appreciate hiscriticisms. Subsequently, in September 1978, Campbelltold Andrade he was disappointed because Andrade hadnot told him the reason why certain business agents were"plotting against" Campbell and because Andrade criti-cized Campbell's management of Respondent. Andradeanswered that the business agents were upset with Camp-bell because of Campbell's refusal to allow them "to taketheir trips" and because they had not received a payraise in 5 years and that they were criticized of theirhealth insurance programs. Andrade warned Campbellthat at the election5Campbell would be defeated and,thus, lose his job. Campbell asked who Andrade thoughtwould defeat him. Andrade stated he thought BusinessAgent Charles Green would be a good candidate. Laterview of the motions to strike by the other parties, I have not considerednor read Respondent's brief and grant the motions that it be excludedfrom the record.a Campbell's position with Respondent was an elected one. The nextelection was scheduled for October 1980. 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDin September, Campbell told Andrade he would have toterminate his employment due to a lack of money andexplained the reason for the lack of money. By letterdated September 29, 1978, Campbell notified Andradethat he found "it necessary to reduce expenditures at thistime" and that "due to the unstable financial condition"he had decided to terminate Andrade's employment ef-fective October 13, 1978, and thanked Andrade for hisservices.B. Andrade Registersfor Work on Respondent's Out-of- Work ListsPrior to his employment with Respondent, Andradehad worked since 1970 for various local unions affiliatedwith the Teamsters International Union as a businessagent and prior to that had worked 19 years as a truck-driver. After Respondent terminated him on October 13,1978, Andrade unsuccessfully attempted to find work asa union business representative and then looked for workas a truckdriver. Andrade, who had retained his member-ship in Respondent, submitted employment applicationsto several trucking companies that were under contractwith Respondent, one of whom was Nielsen FreightLines, Inc., herein called Nielsen, which had terminalswithin Respondent's jurisdiction in Santa Rosa, Ukiah,and Fort Bragg, California. Nielsen and Respondent atall times material were parties to a collective-bargainingagreement, herein called the Local Freight Agreement,which covered Nielsen's local trucking operations. Theagreement includes an exclusive hiring hall procedurewhich, in pertinent part, reads as follows:ARTICLE 40HIRING PROCEDURESection 2. Exclusive Hiring(a) Hiring Hall. Whenever an Employer requiresworkmen, he shall notify the Local Hiring Hall,either in writing or by telephone, stating the loca-tion, starting time, and approximate duration of thejob, the type of work to be performed, and thenumber of workmen required. The Employer shallspecify whether the employment in question will befor a full day or on broken time.Section 3. Hiring StandardUpon such receipt of notice, the Local HiringHall shall endeavor to furnish the workmen request-ed. Selection of applicants for referral to jobs shallbe on a non-discriminatory basis .... Such selec-tion will be made on the following basis:(a) The Local Hiring Hall shall maintain a list ofall workmen seeking jobs who have been employedon the type of work and in the geographical areacovered by the Local Hiring Hall for a period of atleast I year, which list shall hereinafter be called"List A." The Local Hiring Hall shall maintain aseparate list of all workmen seeking jobs who donot meet the requirement, which list shall herein-after be called "List B."(b) Workmen's names shall be entered on saidlists in the order in which they notify the LocalHiring Hall of their availability for jobs.(d) In dispatching workmen, preference shall begiven workmen on List A. Within each list, prefer-ence shall be given to those whose designations cor-respond to the type of work involved, in the orderin which their names appear on the list. If there arenot sufficient workmen on List A, whose designa-tions correspond to the type of work involved, pref-erence shall be given to other workmen on said listin the order in which their names appear, and thesame procedure shall be followed with List Bshould names of List A be exhausted ...(e) An employer may call for a workman byname only:(I) if the workman is registered on the A list inthe Hiring Hall in the area in which he is to beemployed, and(2) if the workman requested has worked forthe Employer during the last 6 months, and(3) if the workman is available for work.Section 5. Notification(a) Casual Employees. For casual employees whowork on broken time or day to day basis for variousemployers, the Local Hiring Hall shall immediatelysupply such help to the Employer upon notice bythe Employer that such casual employees areneeded. In the event such casual help is not immedi-ately available or the Local Hiring Hall is closed,the Employer may then hire such casual workersfrom any other available source.(b) Regular Employees. If the Local Hiring Hallis unable to furnish qualified regular workmenwithin, 48 hours after an Employer calls for them,the Employer shall be free to procure the workmenfrom any other source. ....Pursuant to the hiring procedure set forth in the LocalFreight Agreement, Nielsen's three terminals within Re-spondent's jurisdiction used Respondent's hiring halls toemploy local truckdrivers. Nielsen's Fort Bragg andUkiah terminals hired their local truckdrivers throughthe hiring hall maintained by Respondent at its Ukiahoffice. The Santa Rosa terminal used the hiring hallmaintained by Respondent in its Santa Rosa office. Re-spondent's Ukiah and Santa Rosa hiring halls maintainedseparate out-of-work lists. Charles Green, the businessagent in charge of the Ukiah office, managed the out-of-work lists maintained in the Ukiah office. Stella Rivetti, adispatcher employed by Respondent, worked full time GENERAL TRUCK DRIVERS LOCAL 98049maintaining the out-of-work list in the Santa Rosa facili-ty.eOn January 2, Andrade wrote letters requesting thatRespondent place his name on the local freight out-of-work list maintained in Ukiah and Santa Rosa. By letterdated January 9, Respondent's secretary-treasurer,Campbell, informed Andrade that for his name to beplaced on the local freight out-of-work lists he must fillout a registration card and advised him to come to theSanta Rosa office for this purpose. Campbell ended theletter by informing Andrade that he had enclosed a copyof "the local freight dispatch rules." These rules, a copyof which were in fact enclosed, were in existence since1973 and were addressed to "Members Registering ForLocal Freight In Sonoma County."7In pertinent partthey stated:A person registering for Local Freight will beplaced on the out-of-work list in the order of regis-tration. To retain that place on the list, you must re-register in person or by phone every Monday, orthe first working day of each week. If you fail toregister on the sign up day each week, your namewill be dropped from the list. If you forget to callor are unavailable, be sure to call the following dayor whenever you are available in order to get backon the list for the remainder of the week.Members for local freight will refrain from solic-iting work under the local freight agreement. Solic-iting this work is a violation of Hiring Hall Provi-sion of the Local Freight Agreement.Remember-You Must Call in and Register the FirstWorking Day of Each Week To Maintain Your Placeon the List[Emphasis in original.]On January 15, in response to Campbell's letter, An-drade visited Respondent's Santa Rosa office. He spoketo dispatcher Rivetti and filled out and signed a "Regis-tration for Work Agreement" which all persons seekingwork under the Local Freight Agreement are requiredto complete. In signing the "Registration for WorkAgreement," Andrade acknowledged that he had readthe Local Freight Agreement and the posted hiring hallrules and agreed to comply with them. Andrade testifiedthat when Rivetti spoke to him on January 15 she didnot indicate he was required to submit copies of hisDOT certificates to Respondent in order to be eligiblefor dispatch.8Rivetti testified that she was not certainwhether on January 15 she spoke to Andrade aboutfiling "certain documents" with Respondent. When askedspecifically whether she told Andrade on that date the6In addition to the out-of-work lists for local truckdrivers, the Ukiahand Santa Rosa hiring facilities maintained other out-of-work lists not rel-evant to this case.I The Santa Rosa hiring facility was located in Sonoma County,whereas the Ukiah hiring facility was located in Mendocino County.a The term "DOT certificates" as used in this Decision refers to theUnited States Department of Transportation Medical Examiner's Certifi-cate and Certification of Written Examination.he needed to submit copies of his DOT certificatesbefore he could be dispatched, Rivetti testified, "I mayhave. I don't know if I said it when he registered. Nor-mally I do but I cannot remember." Based upon my ob-servation of the demeanor of the witnesses and Rivetti'slack of memory, I find that, when Andrade registered onJanuary 15, Rivetti did not indicate that his being dis-patched for work was conditioned upon his first submit-ting copies of his DOT certificates. Likewise, Rivetti didnot ask Andrade to submit copies of his DOT certificateswhen he spoke to Rivetti the following week, January22, and asked to have his name placed on the out-of-work list for local freight drivers which was maintainedat the Santa Rosa office. However, Andrade, who hadsecured his Class I license and DOT certificates on Janu-ary 19, informed Rivetti that he had gotten those docu-ments. The record is devoid of evidence that prior toCampbell's letter of February 16, infra, Andrade wasever informed that Respondent required copies of a reg-istrant's DOT certificates to be given to Respondentbefore dispatching the registrant from the local freightout-of-work list.Andrade regularly registered for local freight work onRespondent's Santa Rosa out-of-work register. He alsoregistered for local freight work on Respondent's Ukiahout-of-work register. In this respect, on January 30 hesent Business Agent Green a letter asking to be placedon the Ukiah out-of-work list for the month of February.Green received this letter February 1, at which time heplaced Andrade's name on the out-of-work list. Also onthat date at 5 p.m., as described infra, Andrade personal-ly visited the Ukiah office and signed the out-of-worklist. During the period from February through May, An-drade registered on Respondent's local freight out-of-work list at Ukiah as follows: February 12, 19, and 27;March 5, 20, and 28; April 2, 9, 16, 23, 30; May 7 and 14.Andrade did not meet the qualifications for "List A," asdefined by the Local Freight Agreement, hence he wasregistered for work on "List B."C. Andrade Is Employed by Nielsen and Is Cited byCampbellIn January, Andrade spoke about working for Nielsento Robert Soto, Nielsen's vice president of operations.He informed Soto he had been terminated from his posi-tion as business agent with Respondent and wanted towork for Nielsen. Soto asked whether Andrade wouldhave a problem working out of Respondent's Ukiahhiring hall, the hiring facility which supplied drivers toNielsen's Ukiah and Fort Bragg terminals. Andrade indi-cated this would not pose any problem and stated he wasa member of Respondent and had the approval to workin Respondent's jurisdiction from Respondent's Secre-tary-Treasurer Campbell and Business Agent CharlesGreen. Thereafter, on approximately January 24, An-drade submitted an employment application to Nielsen inwhich he applied for work with Nielsen as either a lineor local truckdriver and enclosed copies of his Class Idriver's license and his DOT certificates.On January 31, Andrade received a phone call at ap-proximately 7:30 p.m. from Soto, who told Andrade heneeded a local freight driver to work the next day at the 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDUkiah terminal and asked whether Andrade wanted thejob. Andrade answered yes. Soto instructed him toreport for work at 7 a.m. on February 1. Andrade fol-lowed his instruction and worked for Nielsen at its Ukiahterminal February 1, just for that day, replacing one ofthe terminal's senior drivers, Gilson, who was absentfrom work.On February I at approximately 7:30 a.m., BusinessAgent Green visited the Ukiah terminal to speak withTerminal Manager Liddle. Green observed Andrade atwork and, inasmuch as Andrade had not been dispatchedto the job by Green, questioned him about the circum-stances of his employment. Andrade told Green thatSoto had phoned him at 7:30 p.m. the previous night.Green said nothing further to Andrade about this matterand left to speak with Liddle. When Green questionedLiddle about Andrade's employment, Liddle informedhim that Soto had phoned Andrade to come to work be-cause Respondent's office was closed. Liddle stated thatanother truckdriver, Al Antoni, had previously informedLiddle he was not available for work. Liddle also statedthat he had known as early as Monday, January 29, orTuesday, January 30, that he would need a casualworker for February 1 and that Antoni was not availa-ble.Green, following his conversations with Andrade andLiddle, phoned Respondent's Secretary-Treasurer Camp-bell. After discussing the subject which had promptedhis visit to the Ukiah terminal, Green informed Campbellthat Andrade was working at the terminal. Campbell ex-pressed his surprise and stated that Andrade had not sub-mitted his DOT certificates to Respondent. Campbellasked Green to talk to Andrade and Liddle to determinethe circumstances surrounding Andrade's employment.Green returned to the Ukiah terminal and questionedboth Liddle and Andrade and then phoned Campbell andadvised him that he had been notified by Liddle thatwhen Liddle discovered he needed a replacement forGoslin, he had phoned Soto the evening of January 31and that Soto had told Liddle not to worry, as he had aman cleared and ready to work at the Ukiah terminal.Campbell informed Green that he felt someone shouldfile a grievance against Nielsen for runaround pay.9Green stated he did not believe such a grievance waswarranted because there was no one signed on the Ukiahout-of-work register available to take a casual localdriver job on February I other than Antoni, who Liddlehad stated was not available for work.Later on the morning of February 1, at approximatelyII a.m., Antoni visited Respondent's Ukiah office andsigned the out-of-work register for line freight workonly.'°Green told him that Andrade was working atNeilson's Ukiah terminal and Liddle had told him AntoniA grievance for runaround pay refers to a claim by Respondent thatan employer has employed someone in violation of the terms of theLocal Freight Agreement and to remedy this violation Respondent seeksto have the employer pay the employee who would have gotten dis-patched to the job if the employer had complied with the agreement.LO The record reveals that for the week commencing Monday, January29, the only persons registered on the Ukiah out-of-work list for freightwork were Andrade, whose name was placed on the list February 1, forline and local freight work, and Antoni, who on February 1 at about 11a.m. registered only for line work. Andrade was a "List B" and Antoni a"List A" registrant.was not available for work that week. Antoni denied hehad said this to Liddle and, in response to Green's ques-tion, stated he had been available for work that day.In the meantime, Campbell, after being told by Greenthat Soto was the person who had employed Andrade,phoned Soto and asked for an explanation about An-drade's employment. Soto told him that he had told histerminal managers at Ukiah and Santa Rosa that if theyever needed a casual worker Andrade was cleared andready to start work. Soto explained to Campbell that An-drade had applied for a job and told him it was all rightwith Business Agent Green if Nielsen employed him atUkiah and that it would cause no problem. Campbellasked whether Andrade had his DOT certificates andClass III license. Soto indicated he did not know.Green, following his conversation with Antoni,phoned Campbell and advised him that Antoni had toldhim that he had been available for work that day andhad not told Liddle anything to the contrary. Campbellstated he thought Andrade was working for Nielsenwithout a proper clearance and, since Antoni had beenavailable for work, thought that Green should preparefor Campbell's signature a runaround grievance againstNielsen seeking pay for Antoni. Campbell also indicatedthat it was possible that Andrade had solicited his jobwith Nielsen.Thereafter, at approximately I p.m., Green went to theUkiah terminal where he spoke to Liddle in Andrade'spresence. Green informed Liddle that Respondent in-tended to file a grievance against the company seekingrunaround pay because of Andrade's employment. Liddlepointed out that the hiring hall was closed when An-drade was hired. Green replied that Liddle had notcalled Antoni, who was available for work, and remind-ed Liddle that when they had discussed the matter earli-er that day, Liddle admitted having knowledge severaldays prior to February 1 that he would need a casual forthat day; thus Liddle should have called Antoni beforeinvoking the after-hours clause in the contract. Liddlestated he was confused when he had talked with Greenearlier and, in fact, had not known he would need acasual worker until the evening of January 31, whenGoslin asked for the day off. Liddle also stated that hehad not bothered to contact Antoni because Antoni hadpreviously told him he did not want a I-day dispatch.12Green reported this conversation to Campbell and there-after spoke to Goslin to determine whether Liddle'sstory was true. Goslin corroborated Liddle. Green noti-fied Campbell of this either February 2 or early the nextweek.On February 1, when Andrade finished work, Liddleindicated to him that Nielsen would need him for 2 daysduring the week of February 5 and for 2 more daysduring the week of February 12. Andrade told Liddlethat if the company needed him to call Respondent.Shortly after, at approximately 5 p.m., Andrade visitedRespondent's Ukiah office where he signed the out-of-' Green and Andrade testified about this conversation. Where theirtestimony is in conflict, I have credited Green, who impressed me as themore credible witness.2' Antoni had in fact told Liddle that he was not interested in -dayjobs. GENERAL TRUCK DRIVERS LOCAL 98051work register and informed Green that Liddle would becalling Green about employing Andrade during theweeks of February 5 and February 12. Green indicatedhe did not believe this would be possible.On February 2, Green visited the Ukiah terminal andasked Liddle if he wanted to employ Andrade again.Liddle stated he would probably need him on either Feb-ruary 15 or 16. Green and Liddle at this point discussedwhether or not Liddle was entitled to call Andrade byname even though he was not registered on "List A."The conversation ended with Green stating he wouldcheck into the matter.Later during February 2, Green informed Campbellthat Liddle had indicated he would need a casual duringthe week of February 5 and February 12 and wanted toknow if Andrade could work for him on those occasions.Campbell stated that Liddle should know better than tomake such a request because Andrade was not registeredon "List A"; thus, Liddle could not call for him byname. Also, Campbell indicated that Andrade had takenan illegal dispatch in working for Nielsen on February 1so would not in any event be eligible for further referralto Nielsen.That evening Liddle phoned Green at his home andasked whether Andrade would be able to work for Niel-sen as they had previously discussed. Green answeredno. He explained to Liddle that Andrade was not regis-tered on "List A." Liddle stated that Andrade was con-tending he was a "List A" registrant and was eligible fora call back. Green stated Respondent felt Andrade wasnot a "List A" registrant. Liddle stated he would letSoto and Campbell discuss the matter further.On approximately February 8 or 9, Campbell metLiddle at Nielsen's Santa Rosa terminal and asked himwhy the company had hired Andrade. Liddle repliedthat in January Soto had told him if Nielsen needed acasual driver in either Ukiah or Santa Rosa to let Sotoknow as he had a man who was cleared and ready to goto work; so, on January 31, when he needed a casual forFebruary 1, he had notified Soto, who contacted An-drade. Campbell also asked whether Liddle knew priorto the evening of January 31 that Goslin would not beavailable for work on February I and, if so, why hadLiddle not phoned Respondent's Ukiah hiring hall for acasual. Liddle replied in effect that he did not know untilthe evening of January 31 that Goslin wanted to be offfrom work February 1, if it could be arranged, and itwas at that point that he had phoned Soto, who contact-ed Andrade.On February 2, Campbell filed a contractual grievanceagainst Nielsen for employing Andrade and cited An-drade for violating Respondent's bylaws and constitu-tion.The grievance dated February 2, signed by Campbell,alleges that Nielsen hired Andrade to work at its Ukiahterminal without "calling the hiring hall" and further al-leges that, when Campbell at the first step of the griev-ance procedure discussed this grievance with Soto, Sotostated Andrade "told them it was OK" to do this. As aremedy the grievance asked that Nielsen pay Al Antonifor the work done by Andrade.'3The citation, dated February 2 and signed by Camp-bell, was addressed to Andrade and informed him as fol-lows:You are hereby cited to appear before the Execu-tive Board of [Respondent] on Monday, February12, 1979, at 8:30 p.m.Specifically, you are charged with violation of[Respondent's bylaws and constitution] for ignoringthe hiring hall procedures of the Local FreightAgreement and going to work for Nielsen FreightLines without proper clearance.Upon receipt of Campbell's citation, Andrade phonedGreen on February 3 and asked what was going on, ashe had worked pursuant to the terms of the LocalFreight Agreement and now Campbell had cited him.Green answered that he thought Andrade would neverwork in Respondent's jurisdiction.On February 5, Andrade filed the instant unfair laborpractice charge alleging that "since on or about January31, 1979 and continuing to date [Respondent] has causedNielsen Freight Lines to discriminate against Al Andradeby causing his termination for reasons other than his fail-ure to pay the required dues and fees required by thecollective-bargaining agreement as a condition of em-ployment."On February 12, Andrade, as scheduled, was tried byRespondent's executive board. In support of his citation,Campbell at that hearing testified in substance that An-drade had acted improperly in the following respects: (I)Andrade had solicited his job by submitting a job appli-cation;14(2) Andrade was not eligible for dispatch be-cause Respondent did not have copies of his DOT certi-ficates; (3) Andrade was registerd on "List B," hencecould not be called for by name; and (4) Andrade hadacted in collusion with Soto, who had called him athome.On February 13, Green phoned Campbell and theydiscussed the status of Antoni. Green questioned whetherAntoni, who until July 1978 had not worked as a truck-driver for several years,'swas a "List A" or "List B"registrant. Campbell, relying upon the advice of Re-spondent's attorney which had been given in a compara-ble situation, explained that Antoni was a "List A" regis-trant under the terms of the Local Freight Agreement.Also during this conversation Campbell, referring to An-s The grievance was heard by a local bipartite employer-union com-mittee during late February, at which time Campbell amended his claimfor relief to name Jim Blair as the worker entitled to runaround pay.Blair on February 1 was a senior driver employed by Nielsen at its SantaRosa terminal who was on layoff. The local bipartite committee dead-locked over the grievance which was then taken to the next step of thegrievance procedure, at which point Respondent's claim was allowed andNielsen paid Blair the same amount of pay which Andrade had earned onFebruary 1.t" Andrade admitted to the executive board that if he had filed his ap-plication at a Nielsen terminal located within Respondent's jurisdiction hewould have been soliciting work, but since he did not, his conduct couldnot be construed as impermissible solicitation.' Antoni for several years until July 1978 was employed as a terminalmanager. 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDdrade's testimony before Respondent's executive boardon February 12, stated that Andrade's description of theway Green had been operating the Ukiah hall had madeGreen look pretty bad and that Campbell had been sur-prised by Andrade's criticism of Green. Campbell thenasked whether it was true that Green intended to run forsecretary-treasurer against Campbell in the next election.Green answered in the negative. Campbell stated thatAndrade at one time had told him that he (Campbell)would lose his job as secretary-treasurer because Greenwas going to run against him. In view of this, Campbellstated that he was surprised that Andrade was critical ofGreen, but that he had heard through the "grapevine"that Andrade now intended to take "everyone on ," in-cluding Green.On February 16, Campbell wrote Andrade that he hadbeen found guilty by Respondent's executive board ascharged. The letter reads as follows:As a result of your citation to appear before theExecutive Board of this Local Union on February12, 1979, you were found guilty of the charge ofviolation of the Local Union By-Laws under Sec-tion 19, paragraphs 1, 2 and 3, and Section 29, andArticle XIX of the International Constitution. Spe-cifically, you ignored the hiring hall procedures ofthe Local Freight Agreement and going to workfor Nielsen Freight Lines at The Ukiah terminalwithout obtaining the proper clearances.The decision of the Board was to fine you thesum of $250.00 with $100.00 to be suspended oncondition that you have no further violations of theLabor Agreement, Local Union By-Laws or the In-ternational Constitution for the period from Febru-ary 13, 1979 and ending August 13, 1980.If you fail to follow the By-laws of this LocalUnion or the International Constitution during theprobation period stated above, you will be immedi-ately subject to the $100.00 suspended fine.The $150.00 fine is to be paid before any furtherdues will be accepted.Should you wish to appeal the decision of theExecutive Board of this Local, such appeal must besubmitted in accordance with Article XIX of theInternational Constitution.Upon receipt of this letter, Andrade appealed the execu-tive board's decision to Teamsters Joint Council No. 7which, by letter dated March 8, informed him that hewas obligated to pay his $150 fine inasmuch as article 19,section 9(a) of Respondent's international constitutionreads:If the penalty is by way of fine, then the same mustbe paid pending an appeal, if one is taken, unless theGeneral President upon request waives paymentpending appeal.Accordingly, on March 12, Andrade paid the $150 fine.The Teamsters Joint Council No. 7 on April 4, afterholding a hearing concerning the matter of Andrade'sfine, upheld the verdict of Respondent's executive board.Andrade has appealed this decision to the InternationalUnion's general executive board.On February 16, Campbell wrote Andrade that "pertwo previous verbal reminders, DOT certification cardsare required before you can be dispatched as a driver.We have no record of your DOT certification, thereforewe are unable to dispatch you to any Freight Terminalas a driver until such are received" and advised Camp-bell that "This is a requirement of all who register onLocal Freight." Andrade replied by letter to Campbelldated February 23 wherein he stated in pertinent partthat neither Campbell nor anyone from Campbell's officehad requested a copy of Andrade's DOT certificatesprior to Rivetti's request when Andrade had phoned theSanta Rosa office February 20 to register on the out-of-work register. Andrade also stated that, although he dis-agreed with this requirement, he had enclosed a photo ofhis "DOT requirements."'6C. Andrade's Dispatch to Market Wholesale GroceryIs CanceledMarket Wholesale Grocery Company is located inSanta Rosa, California, and during the time materialherein was a party to a collective-bargaining agreementwith Respondent which was scheduled to terminate June1. This contract, unlike Respondent's contract with Niel-sen, did not include a hiring hall provision. But, as amatter of convenience, Market Wholesale used Respond-ent's Santa Rosa hiring facility to employ warehousemen.During the week of March 12, Andrade filed an employ-ment application with Market Wholesale.On March 19, at approximately 2 p.m., Market Whole-sale's warehouse superintendent, Dick Armburst, askedRespondent's hiring hall dispatcher, Stella Rivetti to dis-patch two warehousemen to Market Wholesale for thenext day at 7 a.m. Rivetti asked whether Armburstwanted her to dispatch any particular persons. Armburstrequested Andrade, who had never worked for the com-pany previously, and Gus Kouninos, who had workedfor the company previously. Rivetti indicated that shewas not able to contact Kouninos to determine whetherhe would be available as he was working that day foranother employer and, with respect to Andrade, asked ifthere was any reason Armburst was asking for him byname, since he had never worked for Market Wholesalepreviously. Armburst stated that Andrade had submittedan employment application and they were going to tryhim out. Rivetti at approximately 2:30 p.m. notifiedCrowley and Andrade, both of whom, were registeredon Respondent's out-of-work list, to report for work atMarket Wholesale the next morning at 7 a.m.On March 19, shortly after learning that MarketWholesale had asked for Andrade to be dispatched forwork, Respondent's Secretary-Treasurer Campbellphoned John Biaggi, Market Wholesale's general man-ager, to determine when the parties would commencetheir negotiations for a new collective-bargaining agree-'6 There is a dispute about whether Andrade enclosed a copy of hisDOT certificates with this letter or whether they were not forwarded toRespondent until March 21. GENERAL TRUCK DRIVERS LOCAL 98053ment.17Campbell asked Biaggi if the company had de-cided upon a date to start contract negotiations. Biaggistated that the company's representatives were stillworking on dates and that Biaggi would get back toCampbell about the matter. At this point Campbell askedwhether Market Wholesale had requested Andrade byname to go to work the next day. Biqggi answered"yes." This ended the conversation.On March 20 at about 5:20 p.m., approximately 2hours after Campbell's conversation with Biaggi, Re-spondent's business agent, Jo Diperno, received a phonecall from "Fred," an employee of Market Wholesale,asking if it was too late for the company to cancel itsorder for the two warehousemen. Diperno stated hewould check with Respondent's office manager, EgoRoberts.'sRoberts indicated it would be all right tocancel the order, but told Diperno to first verify the factthat the company was canceling its order. So Dipernotold "Fred" that Respondent was amenable to cancelingits order for two warehousemen but wanted to knowwho had authorized the cancellation. "Fred," after talk-ing with someone, informed Diperno that Dick Armbursthad told him to cancel the order.Shortly after Diperno's conversation with "Fred," rep-resentatives of Respondent notified Crowley and An-drade that their dispatch to Market Wholesale for thenext morning had been canceled. Andrade, upon receiptof this information, unsuccessfully tried to get an expla-nation from Diperno, so he phoned Respondent's officeand asked another business agent, Clair Cate, whether heknew why his dispatch had been canceled. Cate indicat-ed he had no knowledge about the matter but would tryto find out. Cate at this time- between 6:30 p.m. and7:30 p.m.-phoned Market Wholesale's day foreman,Brumley who, in reply to Cate's question, stated he didnot know that the company's order for two workers hadbeen canceled. Brumley stated that when he had left thewarehouse that afternoon as far as he knew they neededtwo warehousemen for the following morning. Brumleysuggested that Cate speak to Warehouse SuperintendentArmburst about the matter. Cate phoned Armburst at hishome and asked whether he knew anything about thecancellation of the company's request for two warehou-semen. Armburst answered in the affirmative and statedthat he had received a phone call from John Biaggi in-structing him to cancel the request. Cate asked if Biaggihad told Armburst the reason for the cancellation. Arm-burst answered "that Biaggi had told him that their con-tract was open for negotiations and they did not want toget problems."On March 20, at approximately 7:30 p.m., Rivetti re-ceived a phone call from Armburst, who told her "theywere jammed up [and] needed the two men after all."'"Rivetti asked if Armburst wanted to try to get the sametwo men she had dispatched the previous day. Armburstindicated he wanted Gus Kouninos, as he had worked'" Campbell and Biaggi had spoken about the contract negotiationstwo or three times prior to March 19Ia Rivetti normally works only until 3 p.m. and when she leaves.Office Manager Roberts is in charge of dispatching.19 The record established it is not unusual for Market Wholesale tophone Respondent the same morning it needs workers.for the company previously and that anyone else woulddo. Rivetti asked why the company no longer was askingfor Andrade. Armburst indicated that he wanted the em-ployees to report for work as soon as possible and An-drade lived too far out of town.20Rivetti dispatchedCrowley and Kouninos to the job. 21On March 20 at about 8 a.m., Andrade phoned MarketWholesale and asked Superintendent Armburst whathappened to his dispatch. Armburst stated he had re-ceived orders "from above" to cancel the work and vol-unteered the information that "we have two men work-ing here this morning from your union office." Andradeasked him if this meant he would never get to work forMarket Wholesale. Armburst stated, "it looks like that"and stated there was nothing he could do.D. Andrade Is Dispatched to Nielsen and Becomes aRegular EmployeeOn May 17, Nielsen's terminal manager, Liddle, noti-fied Business Agent Green that he needed a local freightdriver for the next day at the company's Ukiah terminal.There were two local freight drivers registered thatweek on Respondent's Ukiah out-of-work register, AlAndrade and Mike Bigelow. Since Bigelow was regis-tered on "List A," he had dispatch preference over An-drade. Green tried to contact Bigelow on May 17 for theNielsen dispatch but did not succeed, as Bigelow hadpreviously indicated he was unavailable for dispatch thatday. Accordingly, Green dispatched Andrade to the job.By the date of the hearing in this matter, July 3, An-drade had worked continuously for Nielsen since May 18and on June 15 had achieved seniority with Nielsenunder the terms of the Local Freight Agreement.22On May 30, Campbell spoke to Green about the pro-priety of Green's May 18 dispatch of Andrade to Niel-sen. Campbell informed Green that if a registrant wasdispatched for casual work, the registrant had to be dis-patched on a day-to-day basis. Green stated he had nevermade this a requirement in operating the Ukiah hiringhall and that in filling employer's dispatch request he didnot ask about the duration of the jobs. Campbell statedthere were some "List A" registrants who were unhappybecause Andrade was working. Green stated he had dis-patched Andrade during the normal course of businessand asked whether Campbell wanted him to remove An-drade from the job. Campbell answered, "You won'tcatch me on that one." Also, Campbell indicated that hethought that Soto, Nielsen's vice president of operations,was mad at him because Soto had lost the runaround paygrievance Campbell had filed against Nielsen involvingAndrade's earlier employment with Nielsen. It was dueto that, Campbell told Green, that Soto intended to keep20 Market Wholesale's work shift had already started at 7 a.m. and itwould have taken Andrade about I hour to reach the company's prem-ises from his home.'1 The record establishes that. whereas Rivetti knew she could notreach Kouninos on March 19. as he was working for another employer.she was able to contact him on March 2022 Art. 41 of the Local Freight Agreement provides that any employeewho works a certain number of days for an employer within a 60-da5period shall be placed on the employer's regular seniority list and be considered as a "regular employee. 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDAndrade working so that he would acquire sufficient se-niority to become a regular employee.On June 6, Campbell informed Green that, sinceGreen was so busy, perhaps Campbell could lighten hisworkload by transferring the dispatching work fromUkiah to Santa Rosa. Green replied that he did not needany help in that particular area because there were notvery many registrants on the out-of-work lists maintainedin Ukiah. Campbell then stated that "we're getting a lotof complaints. I get the complaints. There have been dif-ferent things about you." Green expressed surprise thatafter almost 9 years of operating the out-of-work lists inUkiah that there were suddenly complaints about hiswork. In reply Campbell answered, "well, you know, allyour troubles were a friend of yours working up in thatarea." Green denied that he had anything to do with anyillegal dispatching.On June 8, Campbell met with Green and in effect in-formed him that he was transferring the dispatchingwork being done at Ukiah to Santa Rosa. During theirconversation Campbell stated that under the terms of theLocal Freight Agreement's hiring hall procedure, if em-ployers wanted to hire someone, they had to tell Re-spondent the approximate duration of the job. Campbellalso indicated that Andrade was improperly working forNielsen because, after Green dispatched him for a -dayjob, Andrade could not work continuously for Nielsen.Green stated that he felt that the transfer of the Ukiahhiring facility to Santa Rosa was a personal attack uponhimself. Campbell replied: "you damn ought to becauseit is." Campbell then criticized the manner in whichGreen had dispatched Andrade to Nielsen and statedthat things had happened which persuaded him thatGreen was not a good business agent.23On June 8, Campbell wrote Nielsen's Ukiah terminalmanager, Liddle, and its vice president of operations,Soto, that effective June 11 the dispatching to freight ter-minals under Respondent's jurisdiction would be handledout of Respondent's Santa Rosa office.24On June 14, Andrade lacked but I day from acquiringsufficient seniority with Nielsen to become a regular em-ployee. Campbell, who knew this, phoned Nielsen'spresident, Norman Nielsen, on June 14 and told him thathe felt Andrade had been dispatched to his company im-properly in violation of the contractual hiring proceduresand that Nielsen "should be using somebody else insteadof Al Andrade," that Nielsen should be using "anotherTeamster and not Al Andrade." Campbell pointed out toPresident Nielsen that his company had previously usedemployees Bigelow and Blair to work at the Ukiah ter-minal. President Nielsen acknowledged this but took theposition that Andrade had been properly dispatched. Atthis point Campbell asked whether President Nielsenknew that Campbell had transferred the authority to dis-patch applicants from Respondent's Ukiah office to its23 Campbell and Green testified about their June 8 conversation. SinceGreen impressed me as the more credible witness, I have credited his tes-timony in those instances where there is conlfict.24 Since about July 1978 the only freight terminals within Respond-ent's jurisdiction which had been handled out of Respondent's Ukiahoffice insofar as the dispatch of drivers was concerned were Nielsen'sFort Bragg and Ukiah terminals.Santa Rosa office and that from now on, when it re-quested drivers, the Ukiah terminal would be dealingwith Campbell. President Nielsen stated he knew this butwould continue to employ Andrade at Ukiah until suchtime as his company did not need him, inasmuch as An-drade had been properly dispatched on "a continued dis-patch call" and was doing a good job. Nielsen mentionedthat Andrade was approaching the point where he wouldacquire sufficient seniority with Nielsen to become a reg-ular employee and expressed the view that there seemedto be some difficulty between Campbell and Andradeabout this but that this was none of the company's busi-ness and that the company did not want to take sides.Campbell stated that Nielsen had already taken sides andwas "involved." President Nielsen expressed the hopethat this was not the reason why Respondent had filedcertain grievances against his company, at which pointthe conversation became a "little heated" with Campbelldenying that grievances had been filed in retaliation forNielsen's employment of Andrade. Campbell repeated hisearlier statement that Nielsen should be employing some-one else instead of Andrade. President Nielsen reiteratedthat he felt justified in continuing to employ Andradeand ended the conversation by advising Campbell thatsince this was not his area of responsibility, if he wantedto continue to press the matter he should speak to Soto.Campbell stated he would do so and this ended the con-versation. 2 E. Conclusionary Findings1. Respondent fines Andrade as the result ofCampbell's citationAs the result of Campbell's citation, Andrade was triedby Respondent's executive board and found guilty ofviolating Respondent's constitution and bylaws becausehe had gone to work for Nielsen on February I in viola-tion of the hiring procedures of the Local FreightAgreement. The person who filed the citation which re-sulted in Andrade's conviction and fine, Respondent Sec-retary-Treasurer Campbell, testified that he filed the cita-tion because Andrade had worked for Nielsen on Febru-ary 1 "without proper clearance." He further testifiedthat his only reasons for reaching this conclusion were asfollows: (1) Andrade was not registered on the out-of-work register when he went to work for Nielsen; (2)there were "List A" registrants who had preference overAndrade for employment; (3) Andrade had not furnishedRespondent with copies of his DOT certificates; and (4)Nielsen, prior to the evening of January 31, had knownit would need a casual to work February 1, yet did notcall Respondent's hiring hall.An examination of the record establishes that, withoutregard to whether or not they are supported by therecord, Campbell's first three reasons are completelywithout substance and border on the frivolous inasmuchas the record establishes that the after-hours clause of theLocal Freight Agreement's hiring procedure permitted2' The description of the Nieslen-Campbell June 14 conversation isbased upon Nielsen's tetsimony. I have rejected Campbell's testimonywhich in certain significant respects conflicts with Nielsen's because, inmy opinion, Nielsen impressed me as the more credible witness. GENERAL TRUCK DRIVERS LOCAL 98055Andrade to accept casual work without being dispatchedby Respondent so long as the job offer was made to An-drade after the hiring hall was closed.26This is exactlywhat took place in connection with Andrade's FebruaryI job with Nielsen. Under the circumstances, the factthat on January 31 Andrade may not have been eligiblefor dispatch for all or one of Campbell's reasons (1)through (3), supra, is completely irrelevant inasmuch as,under the terms of the Local Freight Agreement, An-drade was free to accept Nielsen's job offer withoutbeing dispatched by Respondent.Also the record does not support Campbell's furthercontention that, prior to the evening of Janaury 31, Niel-sen knew it would need a casual on February 1. Rather,the record establishes Nielsen did not know until theevening of January 31, after Respondent's Ukiah hiringhall was closed, that it needed a casual for the next day,at which point Andrade was hired. Any doubt in Camp-bell's mind concerning this should have been removed bythe results of Campbell's own investigation. Thus, onFebruary 1, Business Agent Green informed Campbellthat Terminal Manager Liddle had advised Green thathis earlier comment to Green was incorrect and that itwas not until the evening of January 31, after Respond-ent's hiring hall was closed, that Goslin had asked to beabsent February 1. In addition, on either February 2 orFebruary 5, Green informed Campbell that he hadspoken to Goslin about Liddle's aforesaid statement andthat Goslin corroborated Liddle. And, on February 8,Liddle, in answer to Campbell's inquiry, told Campbellhe had not known he would need a casual for FebruaryI until the evening of Janaury 31. In short, Campbell,several days before the February 12 hearing concerninghis citation against Andrade, had no reasonable basis forbelieving that Nielsen, in an effort to circumvent theLocal Freight Agreement's hiring procedure, had ne-glected to call Respondent for the casual worker itneeded on February 1. In any event, assuming Campbellbelieved Nielsen had not called Respondent's hiring hallfor a casual so it could take advantage of the after-hoursclause to hire Andrade, there is insufficient evidence thatAndrade was a party to this scheme or that Campbellfiled his citation against Andrade because he believedAndrade was involved in such a scheme. This was notone of the reasons advanced by Campbell at the instanthearing for filing the citation. Quite the contrary, he tes-tified that thought that Andrade might have solicited hisjob with Nielsen was not one of the reasons whichprompted him to file the citation against Andrade.It is for the foregoing reasons that I find Campbell'sreasons for filing his February 2 citation against An-drade, which resulted in Andrade's fine, were completelywithout substance and were not the real reasons whichmotivated Campbell.The law is settled that, where an employer representa-tive or union representative advances a false reason insupport of conduct which adversely affects employees,the logical inference is that there was another motivewhich prompted the conduct and that this hidden motive2o Sec 5 of the Local Freight Agreement's hiring procedure specifical-ly states that if Respondent's hiring hall is closed "the employer may thenhire such casual workers from any other available source."is an unlawful one, provided "the surrounding circum-stances tend to reinforce that inference" Shattuck DennMining Corporation (Iron King Branch) v. N.L.R.B., 362F.2d 466, 470 (9th cir. 1966). The General Counsel, as al-leged in the amended complaint, contends that the sur-rounding circumstances herein establish that Campbell'sreal motive in citing Andrade for violating the LocalFeight Agreement's hiring procedure was to punish himbecause of "his intra-union sympathies and activities inopposition to [Campbell]." I do not believe that a pre-ponderance of the evidence supports this allegation.The record establishes that, during the period Andradeworked for Campbell as a business agent and organizer,Campbell was displeased and upset with Andrade be-cause of Andrade's job performance and because An-drade was critical of the manner in which Campbell wasmanaging Respondent and because Andrade did notinform Campbell why certain business agents were "plot-ting against" him. There is no evidence that Andradeever engaged in any activity whatsoever aimed at oust-ing Campbell from his position of secretary-treasurer atthe next union election scheduled for October 1980. 1recognize that, in September 1978, Andrade, while ex-plaining to Campbell why certain business agents wereunhappy with Campbell, stated that he thought Respond-ent's membership would vote Campbell out of office.This is insufficient, in my view, to support an inferencethat Campbell, when he cited Andrade several monthslater, believed that Andrade intended to oppose his ree-lection. Moreover, there is no evidence that Campbellever said anything which indicated he was hostiletoward Andrade because he believed Andrade opposedhis reelection. Campbell's February 13 statement to Busi-ness Agent Green that Campbell had learned through the"grapevine" that Andrade now intended "to take every-one on" is not sufficient to establish such hostility, inas-much as it is too vague and equivocal. And, even assum-ing that it can reasonably be construed as indicatingCampbell thought Andrade intended to oppose his ree-lection, it is just as probable that Campbell learned ofthis information through the "grapevine" only after hefiled his citation against Andrade, rather than before. Inany event, as indicated previously, there is no evidencethat Campbell harbored ill will toward Andrade becausehe thought Andrade intended to oppose his reelection.This is not surprising in view of the absence of such po-litical activity by Andrade and the fact that the electionwas almost 2 years in the future.Based upon the foregoing, I find that Campbell infiling his citation against Andrade, which resulted in An-drade's being fined by Respondent, was motivated by hispersonal animosity toward Andrade, rather than a beliefthat Andrade had violated the governing hiring hall pro-cedures. I further find for the reasons set forth above,that the record fails to establish by a preponderance ofthe evidence that Campbell's animosity toward Andradewas based, in whole or in part, upon a belief that An-drade was engaged in intraunion activity with the objectof opposing Campbell's reelection or intended to engagein such activity in the future. Therefore, I shall recom-mend that the portion of the amended complaint whichalleges that Respondent violated Section 8(b)(1)(A) by 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDimposing a fine upon Andrade because of his "intraunionsympathies and activities in opposition to [Campbell]" bedismissed in its entirety.2. Respondent informs Andrade it will not accepthis membership dues until he has paid his fineThe amended complaint alleges that, on February 16,Respondent notified Andrade it would refuse to accepthis membership dues until he paid the fine Respondentlevied against him and further alleges that by engaging inthis conduct Respondent violated Section 8(b)(l)(A) ofthe Act. In this connection, it is undisputed that, on Feb-ruary 16, Respondent's secretary-treasurer wrote An-drade that Respondent's executive board had found himguilty of violating Respondent's constitution and bylawsand had fined him $250, of which $100 was suspended.The letter further advised Andrade: "The $150 fine is tobe paid before any further dues will be accepted." Iagree with the General Counsel that Respondent violat-ed Section 8(b)(1)(A) by notifying Andrade that he wasrequired to pay his fine before Respondent would accepthis membership dues. International Union of ElevatorConstructors, Local Union No. 8, AFL-CIO (San Francis-co Elevator Co.), 243 NLRB No. 10, fn. 1 (1979).3. Respondent refuses to dispatch Andrade toNielsenThe amended complaint alleges that, on or about Feb-ruary 1, Respondent caused Nielsen to "terminate and/orfail to employ" Andrade for reasons proscribed by theAct.There is no evidence or contention that Respondentcaused Nielsen to terminate Andrade; accordingly, Ishall recommend that this part of the allegation be dis-missed.Regarding the allegation that Respondent on or aboutFebruary I caused Nielsen to fail to employ Andrade,the evidence, described in detail supra, establishes thatLiddle, Nielsen's terminal manager, on February 2 indi-cated to Respondent Business Agent Green that later inFebruary the employer would need the services of acasual local driver and wanted Respondent to dispatchAndrade for this work. Green's reply, in essence, wasthat under the terms of the Local Freight Agreement'shiring procedure Nielsen could not specifically requestAndrade's dispatch because he was a "List B" ratherthan a "List A" registrant. Andrade was in fact a "ListB" registrant and Green correctly interpreted the con-tractual hiring procedure. In other words, Green's con-duct was sanctioned by the terms of the governing col-lective-bargaining agreement. And there is no evidenceRespondent treated Andrade differently from other "ListB" registrants when it refused to allow Nielsen to spe-cifically request his dispatch. Quite the contrary, therecord establishes that Respondent does not allow em-ployers to specifically request a particular "List B" regis-trant for casual work. Under the circumstances, the Gen-eral Counsel has failed to establish that Respondent's re-fusal to honor Nielsen's request for Andrade's dispatchwas a pretext and that the real reason for the refusal wasCampbell's personal animosity toward Andrade.Based upon the foregoing I find that Respondent's re-fusal on February 2 to comply with Nielsen's specific re-quest that Andrade be dispatched later during the monthwas not a violation of the Act,27and I shall thereforerecommend the dismissal of that part of the complaintwhich alleges that, on or about February 1, Respondentcaused Nielsen to "fail to employ" Andrade for illegalreasons.4. Respondent attempts to cause Nielsen toterminate AndradeThe amended complaint alleges that, on June 14, Re-spondent attempted to cause Nielsen to terminate An-drade's employment for reasons proscribed by the Act.An evaluation of the evidence pertinent to this allegationreveals the following.On May 17, the manager of Nielsen's Ukiah terminalcontacted Business Agent Green, who was in charge ofRespondent's Ukiah hiring hall, and asked Green to dis-patch a local freight driver to the terminal the next day.Green dispatched Andrade. The circumstances surround-ing Green's dispatch of Andrade, which were describedin detail supra, establish Andrade's dispatch compliedwith the hiring procedure of the Local Freight Agree-ment. On the date of the hearing in this case, July 3, An-drade had worked continuously since May 18 for Nieslenat its Ukiah terminal as a local freight driver. On June 15Andrade had been employed by Nielsen the requisitenumber of days so as to achieve seniority with Nielsenunder the terms of the Local Freight Agreement and onthat day became a regular employee of Nielsen's.On June 14, the day before Andrade became a regularemployee, Respondent Secretary-Treasurer Campbellphoned Nielsen President Norman Nielsen and, as de-scribed in detail supra, told him Andrade had been dis-patched to Nielsen in violation of the Local FreightAgreement's hiring procedure and stated to NormanNielsen that the employer "should be using somebodyelse instead of Al Andrade" and asked that NormanNielsen use "another Teamster and not Al Andrade" andpointed out that in the past the employer had used twoof the employer's Santa Rosa drivers, who were onlayoff, to work at the Ukiah terminal.The sole evidence presented by Respondent, that theemployment of Andrade by Nielsen violated the LocalFreight Agreement or was otherwise impermissible, wasCampbell's testimony that Nielsen on May 17, when itasked Respondent to dispatch a local driver to its Ukiahterminal, asked for a driver for I day only; thus, afterMay 18, Andrade's employment should have been termi-nated. In other words, Campbell testified Andrade wasworking continuously for Nielsen, even though he hadbeen dispatched for a I-day job. The record does notsupport this contention. The terminal manager's May 17z' I note there is no contention that in February, subsequent to Febru-ary 2, Nielsen asked Respondent to dispatch a local driver to its Ukiahterminal for casual work and that, in complying with this request, Re-spondent discriminated against Andrade Indeed, there is no evidencethat in February, following its unsuccessful attempt on February 2 tosecure Respondent's commitment to specifically refer Andrade for casualwork, Nielsen ever requested that Respondent refer a casual to its Ukiahterminal GENERAL TRUCK DRIVERS LOCAL 98057request that a local truckdriver be dispatched on May 18was not worded specifically in terms of a 1-day job. Infact, Andrade worked continuously for Nielsen fromMay 18 to at least July 3, which indicates that Nielsenintended to employ the driver it requested for severaldays. But more significant, in evaluating Campbell's mo-tivation, is Campbell's inability to explain convincinglywhy he believed that Andrade's dispatch was for I dayonly. His testimony, that the reason he thought that An-drade's dispatch was for I day was that '[t]he dispatchshows that he was just dispatched for one day," is beliedby the dispatch slip which Respondent issued to An-drade which does not indicate the job was just for 1 day.Based upon the foregoing, I find Andrade was dis-patched by Respondent to his job with Nielsen on May18 in compliance with the hiring procedure of the gov-erning collective-bargaining agreement and, on June 14,was properly working for Nielsen and that Campbell'sattempt on June 14 to cause Nielsen to terminate An-drade's employment was not based upon any legitimatereason. These circumstances, viewed in light of the evi-dence, supra, which indicates that Campbell was person-ally antagonistic toward Andrade due to Andrade's con-duct which had occurred while Andrade was workingfor Campbell and Andrade's conduct of accepting a jobwith Nielsen on February 1, warrants the inference thatCampbell's attempt to cause Nielsen on June 14 to termi-nate Andrade was motivated by personal considerations.It is for the foregoing reasons that I find Respondentviolated Section 8(b)(2) of the Act by attempting tocause" Nielsen to discriminate against Andrade in viola-tion of Section 8(b)(2) of the Act.292 I have considered that Campbell during his June 14 conversationwith Norman Nielsen expressed no threats, either express or implied, nordid he indicate Respondent would take retaliatory action if Nielsen failedto comply with Campbell's request that it replace Andrade with anotherteamster. Nonetheless, I am of the opinion that Campbell's bare requestfor Andrade's termination violated Sec. 8(b)(2), as the Board and courtshave stated that a violation of Sec. 8(b)(2) "'can exist ...where an in-ducing communication is in terms courteous or even precatory as whereit is rude and demanding."' N.L.R.B. v. St Joe Paper Company and Local118, International Brotherhood of Teamsters. Chauffeurs. Warehousemenand Helpers of America, 319 F.2d 819, 820 821 (2d Cir 1963), quotingfrom N.L.R.B. v Jarka Corporation of Philadelphia, 198 F.2d 618, 621 (3dCir. 1952) In St. Joe Paper, the court held that the statement by a unionofficial to an employer that as long as the shop was a union shop, "theunion man .[should] be kept on" was sufficient to constitute a viola-tion of Sec 8(b)(2) Similarly, in Jarku, the court held that the statements,"you can't carry ..[a nonmember of the Union]" and "you got to take[a union man]," were violative of the Act. In other words, the conduct ofa union representative which is "tantamount to a request to discriminatewith respect to the terms of' an employee's employment, and is "reason-ably calculated to bring about that result" violates Sec. 8(bX2) of theAct. N.L.R.. v. Miami Valley Carpenters' District Council of Dayton.Ohio, United Brotherhood of Carpenters and Joiners of America, AFL-CIO(),297 F. 2d 920, 921 (6th Cir. 1962) Campbell's June 14 conduct falls intothis category.29 The law is settled that where, as in the instant case, a representativeof a union engages in conduct calculated to adversely affect an employ-ee's job because of the personal hostility of the union representativetoward the employee, the union violates Sec 8(b)(2) of the Act. .L. R v. International Longshoremens & Warehouse'men's Union Local 27. 514F.2d 481, 483 (9th Cir 1975). Union-caused discrimination has.'ld ongrounds, such as anger or personal hostility, are unlawful, for such cn-duct "encourages membership in [the union] and stands as a ariling toemployees that favor and good will of responsible uniin fficials is t,, hnurtured and sustained." Local 1070 of the United Brotherhood Of ('arpn-ters and Joiners of America (B. Horn Company), 137 NLRB 41tL 4425. Market Wholesale cancels Andrade's dispatchThe amended complaint alleges that, on March 19, Re-spondent caused Market Wholesale to refuse to employAndrade for reasons proscribed by the Act. I am of theopinion the General Counsel has not carried his burdenof proving by a preponderance of the evidence that Re-spondent caused Market Wholesale to refuse to employAndrade; therefore, I shall recommend the dismissal ofthis allegation.I have considered that Market Wholesale's decision tocancel its request that Respondent dispatch Andrade wasmade shortly after Respondent Secretary-TreasurerCampbell spoke to Market Wholesale's general manager,Biaggi, about Andrade's dispatch and that the next dayMarket Wholesale reinstated its original dispatch order,but expressly declined to employ Andrade. These cir-cumstances, plus Campbell's personal hostility towardAndrade, makes me suspicious of Campbell's testimonythat, when he spoke to Biaggi about Andrade, he madeno effort to dissuade him from employing Andrade.However, Campbell's testimony about this conversationis uncontradicted, it is not inherently incredible and,more important, while testifying about this conversationhe impressed me as a sincere witness. And, in connectionwith Market Wholesale's reinstatement of its canceled re-quest for warehousemen, the record, as described indetail, supra, establishes that Market Wholesale, actingon its own volition, without any prompting from Re-spondent, refused to employ Andrade because of legiti-mate business considerations.Nor is the testimony of Respondent Business AgentCate that Market Wholesale's warehouse superintendent,Armburst, told Cate that General Manager Biaggi hadinstructed Armburst to cancel the employer's March 19request that Respondent dispatch two warehousemen be-cause "they did not want to get problems," as MarketWholesale's contract with Respondent was open for ne-gotiations, sufficient to establish that Respondent had en-gaged in conduct designed to cause the company torefuse to employ Andrade. Likewise, the testimony ofAndrade, that Armburst told him that he had receivedorders "from above" to cancel Andrade's March 19 dis-patch, is not sufficient to establish this. The aforesaidstatements are vague and equivocal and, in any event,are clearly hearsay with respect to Respondent and forthat reason cannot be used as evidence against Respond-ent to prove Respondent caused Market Wholesale torefuse to employ Andrade. Brotherhood of Railway. Air-line and Steamship Clerks. Freight Handlers, Express andStation Employees, AFL-CIO (Safety Cabs, Inc. and NewDeal Cab Company. Inc.), 180 NLRB 126 (1969) Local776, IA TSE (Film Editors) (Cascade Pictures of California.Inc.), 124 NLRB 842, fn. 2 (1959); Walter J. Barnes Elec-trical Co., Inc., 188 NLRB 183, 186, 187 (1971).(1962) Accord: International Union of Operating Engineers. HIloting andPortable Local No. 513. AFL-CIO (S. J Grovers and Sons Co(). 199NLRB 921 1972); N.L.R.B. Hod Carriers and Construction LaborrsUnlo,. Local No. 300 (Desert Pipeline Construction Co.i 392 F2d 581RI581 582 (9th Cir 1968): United 4ssociation of Journekmnn and Ippretntsriof the Plumbing and Pipe F itring Industrv of the United States and ('analdaLocal 675..4 AL -(0 (Mid-Pacific Construction Companyi. 161 NI RHI1351, I 55 (1966), enfd 427 F.2d 141, 342 (9th Cir 1'67) 5XDECISIONS OF NATIONAL LABOR RELATIONS BOARDBased upon the foregoing, I find that the record con-tains insufficient evidence, either direct or circumstantial,to support a reasonable inference of a request by Re-spondent or an understanding between Respondent andMarket Wholesale that Market Wholesale would notemploy Andrade. Accordingly, I am constrained to findthat the General Counsel has not carried his burden ofproving by a preponderance of the evidence that Re-spondent caused Market Wholesale to refuse to employAndrade. It is for this reason that I shall recommend thatthis allegation be dismissed.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER30The Respondent, General Truck Drivers, Warehouse-men & Helpers Union, Local 980, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Santa Rosa, California, its officers,agents, and representatives, shall:I. Cease and desist from:(a) Attempting to cause Nielsen Freight Lines, Inc., todiscriminate against any employee in violation of Section8(a)(3) of the Act.(b) Restraining and coercing employees and membersin the exercise of rights guaranteed in Section 7 of the:"' In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposesAct by informing them that fines imposed by Respond-ent are payable before Respondent will accept theirmembership dues.(c) In any like or related manner restraining or coerc-ing employees and members in the exercise of the rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Post at its offices and meeting halls in Ukiah andSanta Rosa, California, copies of the attached noticemarked "Appendix."3Copies of said notice, on formsprovided by the Regional Director for Region 20, afterbeing duly signed by Respondent's authorized repre-sentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to members are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered. defaced, or cov-ered by any other material. Respondent shall also signcopies of the notice which the Regional Director shallmake available for posting by Nielsen Freight Lines,Inc., if it be willing.(b) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the amended complaintbe dismissed insofar as it alleges violations of the Act notspecifically found."' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."